DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ amendment filed 11/19/21 in response to the non-final Office Action mailed 06/25/21.  
Status of Claims
2)	Claims 10 and 11 have been amended via the amendment filed 11/19/21.
Claims 9-11 are pending. 
	Claims 10 and 11 are under examination.
Priority
3)	Acknowledgment is made of a certified copy of the 10-2017-0093953 application filed in Republic of Korea and a certified English translation of the same, both filed on 11/19/21.
Objection(s) Withdrawn
4)	The objection to claims 10 and 11 made in paragraph 12 of the Office Action mailed 06/25/21 is withdrawn in light of Applicants’ amendments to the claims. 
Rejection(s) under 35 U.S.C § 112(a) Maintained
5) 	The following is a quotation of 35 U.S.C § 112(a): 
(a) IN GENERAL. The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.  

6)	The rejection of claims 10 and 11 made in paragraph 7 of the Office Action mailed 06/25/21 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as failing to provide an enabling disclosure with regard to the biological material deposit issue is maintained for the reasons set forth therein and herein below.
	With the statement that they provide the Deposit Certificate filed in the Korean Collection for Type Cultures (KCTC), Korea Research Institute of Bioscience and Biotechnology, in the name of Lactobacillus paraplantarum CK401 (the Korean Collection for Type Cultures, Korea 
	Applicants’ statement has been considered, but is not persuasive. First, no such Deposit Certificate is of record as of the issuance of this Office Action. Second, the required statement(s) by an attorney of record who has a registration number over his or her signature or an affidavit or declaration by Applicants or assignees having the authority and control over the conditions of the deposit as set forth in the rejection of record including the statement that all restrictions on public access to the deposit will be irrevocably withdrawn upon the grant of a patent on this application and that the deposit will be replaced, if a viable sample cannot be dispensed by the depository, are missing. The rejection stands.
Rejection(s) Withdrawn
7)	The rejection of claim 11 made in paragraph 9(a) of the Office Action mailed 06/25/21 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph as being indefinite, is withdrawn in light of Applicants’ amendment to the claim. 
8)	The rejection of claims 10 and 11 made in paragraph 9(b) of the Office Action mailed 06/25/21 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph as being indefinite is withdrawn in light of Applicants’ amendment to the claims. 
9)	The rejection of claim 10 made in paragraph 11 of the Office Action mailed 06/25/21 under 35 U.S.C § 102(a)(1) as being anticipated by KR 10-2005-0087742 (Original and Machine translation, of record) is withdrawn in light of Applicants’ claim amendments and arguments. Applicants in essence submit that KR 10- 2005-0087742 only describes the culture solution that was passed through a 10,000 Da membrane to take a filtrate, and then concentrated with a 1,000 Da membrane, but not a retentate of a culture fluid on a membrane filter having a molecular weight cutoff of 10 kD and therefore fails to disclose each and every element as recited in claim 10.
Conclusion
10)	No claims are allowed.
11)	THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Correspondence
12)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
13)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835. 
14)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


January, 2022